EXHIBIT 12 ASHLAND INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions) Three months ended Years ended September 30 December 31 2007 2006 2005 2004 2003 2007 2006 EARNINGS Income from continuing operations $ 201 $ 183 $ 1,958 $ 311 $ 103 $ 38 $ 53 Income taxes 58 29 (230 ) 100 52 20 21 Interest expense 9 8 87 112 121 2 2 Interest portion of rental expense 20 18 20 20 20 5 5 Amortization of deferred debt expense 1 - 3 2 2 - - Distributions in excess of (less than) earnings of unconsolidated affiliates (5 ) (6 ) (246 ) (260 ) (89 ) (2 ) (2 ) $ 284 $ 232 $ 1,592 $ 285 $ 209 $ 63 $ 79 FIXED CHARGES Interest expense $ 9 $ 8 $ 87 $ 112 $ 121 $ 2 $ 2 Interest portion of rental expense 20 18 20 20 20 5 5 Amortization of deferred debt expense 1 - 3 2 2 - - Capitalized interest 2 3 1 - - - 1 $ 32 $ 29 $ 111 $ 134 $ 143 $ 7 $ 8 RATIO OF EARNINGS TO FIXED CHARGES 8.88 8.00 14.34 2.13 1.46 9.00 9.88
